United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clarksville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Scott B. Baron, Esq., for the appellant
No appearance, for the Director

Docket No. 09-6
Issued: February 17, 2009

Oral Argument December 11, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2008 appellant, through her attorney, filed a timely appeal from
October 3, 2007 and July 31, 2008 merit decisions of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s entitlement to
compensation and for a schedule award effective April 10, 2006 on the grounds that she refused
an offer of suitable work; (2) whether she has established that she sustained a neck, back or hip
injury on March 24, 2005; and (3) whether appellant had any disability from employment during
the periods June 4 to October 28, 2005 and September 26 to 30, 2005 causally related to her
March 24, 2005 employment injury.

FACTUAL HISTORY
On April 14, 2005 appellant, then a 55-year-old rural carrier, filed a traumatic injury
claim alleging that on March 24, 2005 she sustained right shoulder bursitis and swelling of the
rotator cuff when she lifted a sack of fertilizer. She stopped work on August 30, 2005. The
Office accepted that she sustained a sprain/strain of the right supraspinatus tendon and
unspecified disorders of bursae and tendons of the right shoulder region.
In a report dated April 25, 2005, Dr. Albert Folgueras, a Board-certified orthopedic
surgeon, discussed appellant’s history of pain in the right shoulder the day after lifting a heavy
fertilizer bag. He diagnosed acute tendinitis of the right shoulder and chronic tendinitis of the
supraspinatus tendon most likely due to lifting the bag of fertilizer. In a duty status report dated
May 17, 2005, Dr. Folgueras diagnosed acute and chronic supraspinatus tendinitis and found that
she could resume light-duty work on May 16, 2005.
On June 2, 2005 Dr. Folgueras diagnosed subsiding right shoulder tendinitis and
recommended a magnetic resonance imaging (MRI) scan study due to appellant’s continuing
complaints of shoulder discomfort. In a duty status report dated June 2, 2005, he found that she
could work in a light-duty capacity full time.1
In a report dated July 14, 2005, Dr. Folgueras noted that appellant’s symptoms had
improved. He found that she did not require further shoulder treatment. Dr. Folgueras stated,
“In the future, if the degenerative changes in the right shoulder get worse she may require
surgery. But I want to make it clear that the MRI [scan] findings are chronic in nature and they
are not related to the alleged mishap that she states took place on March 24, 2005 when she was
delivering a heavy bag of fertilizer.” He asserted that she could resume her usual employment
with lifting restrictions of no more than 25 pounds. In a disability certificate of the same date,
Dr. Folgueras found that appellant could perform her regular work duties on July 15, 2005.
On July 27, 2005 Dr. John J. Carbone, a Board-certified orthopedic surgeon, found that
appellant could resume work without restrictions on July 28, 2005. In a report dated July 27,
2005, Dr. Benjamin Carr, a Board-certified orthopedic surgeon, diagnosed right trochanteric
bursitis and performed a trochanteric injection.
On August 15, 2005 Dr. Jonathan Dunn, a Board-certified orthopedic surgeon, diagnosed
a partial thickness rotator cuff tear, greater trochanteric bursitis and degenerative disc disease.
He found that appellant could return to work with limitations on August 16, 2005.2 In an
accompanying note, Dr. Dunn noted that appellant had right shoulder pain the date after lifting a
bag of fertilizer on March 24, 2005.

1

On June 22, 2005 Dr. Folgueras reviewed the June 16, 2005 MRI scan study and diagnosed degenerative
changes in the glenohumeral joint with superimposed inflammation such as synovitis and tendinitis. He indicated
that appellant might need a total right shoulder replacement in the future. Dr. Folgueras opined that she could
“continue to perform light duty, hoping that with more time she will improve.”
2

Dr. Dunn outlined appellant’s work restrictions in an August 15, 2005 duty status report.

2

On September 30, 2005 Dr. Robert G. Hennessy, a Board-certified neurosurgeon, noted
that appellant experienced pain in her right shoulder, upper extremity and “right low back
radiating to the hip” after lifting a large bag of fertilizer on March 24, 2005. He reviewed the
lumbar MRI scan study and diagnosed severe proliferate facet joint disease at L3-4, L4-5 and
L5-S1. Dr. Hennessy stated, “I think this is the source of the difficulty. [Appellant] has this and
it was triggered by the injury she sustained in March.”
On October 25, 2005 appellant filed a claim for 50 hours of leave without pay used from
September 26 to October 7, 2005.
On November 8, 2005 Dr. Dunn performed an arthroscopic debridement of a partial
thickness rotator cuff tear, arthroscopoid debridement of the anterior and posterior labrum, a
subacromial decompression and soft tissue acromioplasty. He released appellant to return to
work with restrictions on December 27, 2005. In a form report dated January 23, 2006,
Dr. Dunn diagnosed right rotator cuff tendinitis and right greater trochanteric bursitis. He found
that appellant could resume her usual work with restrictions on heavy lifting, use of only the left
hand and no prolonged exposure to cold.
On January 31, 2006 the employing establishment offered appellant a position as an
assistant clerk with restrictions on no use of the right hand and no prolonged exposure to cold.
The duties included answering the telephone for three hours per day, processing nixie mail for
three hours per day, filing box mail for one hour per day and file curtailment on rural routes for
one hour per day.
In a disability certificate dated February 2, 2006, Dr. J. William Cook, a Board-certified
internist, found that appellant could resume light work on March 20, 2006 without lifting or
carrying. In a report dated February 6, 2006, Dr. Andrew J. Johnson, a chiropractor, diagnosed a
possible cervical herniated disc, a lumbar disc protrusion, sciatic radiculitis, cervical brachial
syndrome and adhesive capsulitis of the right shoulder.
On February 8, 2006 the Office notified appellant that it had determined that the position
of modified clerk assistant was suitable and provided her 30 days to accept the position or
explain her reasons for refusal. It informed her that she would no longer be entitled to
compensation for wage loss or a schedule award if she refused suitable work.
On February 23, 2006 Dr. Michael A. Franchetti, a Board-certified orthopedic surgeon,
reviewed appellant’s history of neck, back, right shoulder and right hip injuries after she
attempted to lift and throw a 75-pound fertilizer bag. He diagnosed cervical strain, status post
right rotator cuff repair, persistent lumbosacral strain and traumatic right hip trochanteric
bursitis. Dr. Franchetti stated, “The above [is] as a result of March 24, 2005 injuries at work.”
He noted that she received therapy from Dr. Johnson, a chiropractor and found that Dr. Johnson
should determine work status.
On March 16, 2006 the Office informed appellant that it had evaluated her reasons for
refusing the position and determined that the reasons were insufficient to show that she could not
perform the duties of the position. It provided her 15 days to accept the position and make
arrangements to return to work or have her compensation terminated.

3

On March 29, 2006 appellant filed a claim for compensation for intermittent disability
from May 7 to October 28, 2005. The employing establishment indicated on the form that she
used 250 hours of leave without pay from June 4 to October 28, 2005.
On March 27, 2006 Dr. Dunn found that, regarding appellant’s right shoulder, she could
work full time with no reaching above the shoulder and intermittent lifting, pushing and pulling
of 5 to 10 pounds. He noted that other factors to be considered were appellant’s low and upper
back pain and that Dr. Johnson treated her for those conditions. In a February 15, 2006 disability
certificate, received by the Office on March 29, 2006, Dr. Johnson opined that appellant should
remain off work until further notice.
On April 7, 2006 the employing establishment informed the Office that appellant had not
returned to work. By decision dated April 10, 2006, the Office terminated her compensation
effective that date on the grounds that she refused an offer of suitable work.
On April 13, 2006 the Office noted that it had received claims for compensation for
250 hours from June 4 to October 28, 2005 and requested that appellant discuss why she was
unable to work for the time claimed.
In a report dated May 4, 2006, Dr. Franchetti diagnosed cervical strain, right dorsal
forearm tendinitis and carpal tunnel syndrome, status post right rotator cuff repair, persistent
lumbosacral strain and right hip trochanteric bursitis due to appellant’s March 24, 2005 work
injury. He found that she was unable to work.
On May 23, 2006 Dr. Hennessy’s office requested claim expansion to include lumbar
segmental dysfunction, lumbar spondylosis and facet joint pain. On June 2, 2006 the Office
declined to expand appellant’s claim.
By decision dated June 5, 2006, the Office denied appellant’s claim for 250 hours from
June 4 to October 28, 2005 and for 50 hours from September 26 to 30, 2005.
In a report dated April 13, 2006, received by the Office on August 30, 2006,
Dr. Franchetti diagnosed cervical strain, forearm tendinitis and carpal tunnel syndrome,
lumbosacral strain and right hip trochanteric bursitis, all of which he attributed to appellant’s
March 24, 2005 work injury. In a report dated June 29, 2006, Dr. Franchetti diagnosed cervical
strain, right dorsal forearm tendinitis and carpal tunnel syndrome, status post right rotator cuff
repair, persistent lumbosacral strain and right hip trochanteric bursitis due to appellant’s work
injury. He found that she should not work.3
In a form report dated August 18, 2006, Dr. Franchetti diagnosed carpal tunnel syndrome,
lumbar and neck sprain/strain and checked “yes” that the conditions were due to an employment
activity. He found that she was totally disabled beginning February 23, 2006.
On October 11, 2006 the Office referred appellant to Dr. Kevin F. Hanley, a Boardcertified orthopedic surgeon, for a second opinion examination. On November 15, 2006
3

The record contains similar reports from Dr. Franchetti dated June 1 and August 17, 2006.

4

appellant requested reconsideration. In a report dated November 22, 2006, Dr. Hanley diagnosed
rotator cuff sprain, strain, tendinitis and a partial rotator cuff tear and bursitis. He found that
appellant could work with restrictions of no extended use of the right upper extremity or
reaching above the shoulder pushing, pulling or lifting over 15 pounds. On February 13, 2007
Dr. Hanley clarified that the work restrictions resulted from the employment injury.
On February 23, 2007 appellant’s attorney requested reconsideration of the April 10,
2006 decision. By decision dated March 15, 2007, the Office denied modification of its April 10
and June 2 and 5, 2006, merit decisions.
On July 5, 2007 appellant’s attorney requested reconsideration.4 He submitted a
March 22, 2007 report from Dr. Franchetti in support of his request. Dr. Franchetti diagnosed
cervical strain, right carpal tunnel syndrome, status post right shoulder rotator cuff repair,
lumbosacral strain and right hip trochanteric bursitis. He attributed her diagnosed conditions to
her March 24, 2005 work injury. Dr. Franchetti noted that appellant had retired on disability. In
an August 23, 2007 form report, he diagnosed right carpal tunnel syndrome, lumbar and cervical
sprain/strain and right rotator cuff sprain. Dr. Franchetti checked “yes” that the conditions were
causally related to appellant’s work injury and found that she was totally disabled from
February 23, 2006 to the present.
In a report dated June 13, 2007, Dr. Johnson diagnosed a subluxation at C4-5 and L4-5
by imaging study. He attributed appellant’s problems with her right shoulder, right hip, cervical
and lumbar spine to her March 24, 2005 work injury. Dr. Johnson noted that she injured herself
when she fell on her back and right side while lifting a bag of fertilizer off a truck. He opined
that she was unable to resume her usual employment.
On October 3, 2007 the Office denied modification of its March 15, 2007 decision.5
On April 29, 2008 appellant requested reconsideration. In a report dated April 17, 2008,
Dr. Franchetti stated, “I feel to within a reasonable degree of medical certainty and probability
that the injury sustained on March 24, 2005 at work was a direct cause of her permanent injuries
to her neck, lumbosacral spine and right shoulder.”
By decision dated July 31, 2008, the Office denied modification of its prior decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.6 It terminated appellant’s compensation under section

4

In a report dated December 14, 2006, received by the Office on July 9, 2007, Dr. Franchetti diagnosed carpal
tunnel syndrome due to compensating for her right shoulder. He also diagnosed a right shoulder with confirmed
rotator cuff tear, right hip trochanteric bursitis and tenderness and spasm of the lower back.
5

On November 8, 2007 Dr. Franchetti diagnosed cervical and lumbar strain and found that appellant should
remain off work.
6

Linda D. Guerrero, 54 ECAB 556 (2003).

5

8106(c)(2) of the Federal Employees’ Compensation Act,7 which provides that a partially
disabled employee who refuses or neglects to work after suitable work is offered to, procured by
or secured for the employee is not entitled to compensation.8 To justify termination of
compensation, the Office must show that the work offered was suitable and must inform
appellant of the consequences of refusal to accept such employment.9 Section 8106(c) will be
narrowly construed as it serves as a penalty provision, which may bar an employee’s entitlement
to compensation based on a refusal to accept a suitable offer of employment.10
Section 10.517(a) of the Act’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.11 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.12
Before compensation can be terminated, however, the Office has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.13 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
the Office has the burden of showing that the work offered to and refused by appellant was
suitable.14
Once the Office establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.15 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.16 Office
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.17
7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

9

Ronald M. Jones, 52 ECAB 190 (2000).

10

Joan F. Burke, 54 ECAB 406 (2003).

11

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 9.

12

Id. at § 10.516.

13

See Linda Hilton, 52 ECAB 476 (2001).

14

Id.

15

20 C.F.R. § 10.517(a).

16

Gayle Harris, 52 ECAB 319 (2001).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(3) (July 1997).

6

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a strain/sprain of the right supraspinatus
tendon and unspecified disorders of the bursae and tendons of the right shoulder. Dr. Dunn
performed an arthroscopic debridement of a partial thickness rotator cuff tear, a debridement of
the anterior and posterior labrum, a soft tissue acromioplasty and subacromial decompression on
November 8, 2005. The Office terminated appellant’s compensation effective April 10, 2006 on
the grounds that she refused an offer of suitable work by the employing establishment. The
initial question in this case is whether the Office properly determined that the offered position
was suitable. The issue of whether an employee has the physical ability to perform a modified
position is primarily a medical question that must be resolved by the medical evidence.18
On January 23 2006 Dr. Dunn found that appellant could return to her usual work with
restrictions against heavy lifting and using only her left hand. He further found that she should
not be exposed to cold. On January 31, 2006 the employing establishment offered appellant a
position as a modified clerk. The position conformed to Dr. Dunn’s work restrictions of no use
of the right arm or prolonged exposure to cold. The duties of the position did not require heavy
lifting. The Office, therefore, properly found that the offered position was suitable as the weight
of the medical evidence established that appellant was no longer totally disabled from work and
had the physical capacity to perform the modified duties listed in the January 31, 2006 job offer.
The Office must provide appellant notice of its finding that an offered position is suitable
and give her an opportunity to accept or provide reasons for declining the position.19 It properly
followed its procedural requirements in this case. By letter dated February 8, 2006, the Office
advised appellant that the position was suitable and provided her 30 days to accept the position
or provide reasons for her refusal. It further notified her that the position remained open, that
appellant would be paid for any difference in pay between the offered position and her date-ofinjury job, that she could still accept without penalty and that a partially disabled employee who
refused suitable work was not entitled to compensation.
Once the Office establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.20 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.21 Office
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.22

18

See Gayle Harris, supra note 16.

19

See Maggie L Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

20

20 C.F.R. § 10.517(a).

21

See Gayle Harris, supra note 16.

22

See supra note 17.

7

On February 23, 2006 Dr. Franchetti diagnosed cervical strain, status post right rotator
cuff repair, persistent lumbosacral strain and traumatic right hip trochanteric bursitis. He
attributed the diagnosed conditions to her work injury. Dr. Franchetti found that Dr. Johnson, a
chiropractor, should determine appellant’s work status. As he did not address whether she could
perform the duties of the offered position of assistant clerk, his report does not support that she
was unable to return to work.
On March 27, 2006 Dr. Dunn found that, regarding appellant’s right shoulder, she could
work full time with no reaching above the shoulder and intermittent lifting, pushing and pulling
of 5 to 10 pounds. He noted that other factors to be considered were appellant’s low and upper
back pain and that Dr. Johnson treated her for those conditions. The Office must consider
preexisting and subsequently acquired conditions in determining the suitability of an offered
position.23 In this case, however, appellant has not submitted sufficient medical evidence to
establish that she had a preexisting or subsequently acquired condition which would prevent her
from performing the position of assistant clerk. On February 6, 2006 Dr. Johnson, a
chiropractor, diagnosed a possible herniated cervical disc, a lumbar disc protrusion, sciatic,
cervical brachial syndrome and right shoulder adhesive capsulitis. On February 15, 2006 report
he opined that appellant should remain off work until further notice.24 A chiropractor’s report,
however, is not competent medical evidence on the issue of disability related to conditions other
than a spinal subluxation.25 Thus, Dr. Johnson’s reports are insufficient to show that appellant
could not return to the offered position.
The remaining reports submitted after the Office’s termination of appellant’s
compensation are insufficient to establish that the position was not suitable. On April 13, 2006
Dr. Franchetti listed employment-related diagnoses but did not address appellant’s work status.
In a report dated June 29, 2006, he diagnosed cervical strain, right dorsal forearm tendinitis and
carpal tunnel syndrome, status post right rotator cuff repair, persistent lumbosacral strain and
right hip trochanteric bursitis due to appellant’s work injury. Dr. Franchetti found that appellant
should not work.26 He, however, did not provide any rationale for his disability finding and thus
his report is of little probative value.27
In form reports dated August 18, 2006 and August 23, 2007, Dr. Franchetti diagnosed
carpal tunnel syndrome, lumbar and neck sprain/strain and checked “yes” that the conditions
were due to an employment activity.28 He found that she was totally disabled beginning
23

See Gayle Harris, supra note 16.

24

On June 13, 2007 Dr. Johnson diagnosed a cervical subluxation by imaging study.

25

See e.g., Phyllis F. Cundiff, 52 ECAB 439 (2001); George E. Williams, 44 ECAB 530 (1993).

26

The record contains similar reports from Dr. Franchetti dated June 1 and August 17, 2006.

27

Medical conclusions unsupported by rationale are of diminished probative value. See Jacquelyn L. Oliver,
48 ECAB 232 (1996).
28

On March 22, 2007 Dr. Franchetti noted that appellant had retired on disability. On April 17, 2008 he
attributed appellant’s neck, back and right shoulder conditions to her work injury but did not address work
restrictions.

8

February 23, 2006. The Board has held, however, that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion has little probative value.29
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation on the grounds that she refused an offer of suitable work under section 8106.
LEGAL PRECEDENT -- ISSUE 2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.30 Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.31 The opinion of the physician must be based on a complete
factual and medical background of the claimant,32 must be one of reasonable medical certainty33
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.34
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained an injury to her right shoulder due to a
March 24, 2005 work injury. Following her employment injury, appellant received treatment
from Dr. Folgueras for a right shoulder injury. Dr. Folgueras did not mention any hip or back
complaints. On July 27, 2005 Dr. Carr diagnosed right trochanteric bursitis but did not address
causation. On August 15, 2005 Dr. Dunn diagnosed a rotator cuff tear, greater trochanteric
bursitis and degenerative disc disease. He did not, however, specifically attribute the hip or back
condition to appellant’s work injury and thus his opinion is of little probative value.
On September 30, 2005 Dr. Hennessy diagnosed severe facet joint disease at L3-4, L4-5
and L5-S1 triggered by appellant’s employment injury. He noted that appellant experienced pain
in her right upper extremity and right lower back radiating to the hip after she lifted a bag of
fertilizer on March 24, 2005. The record, however, does not support that appellant complained
of pain in the lower back or hip at the time of her work injury. As Dr. Hennessy relied upon an
inaccurate history of injury, his report is of diminished probative value.35

29

Deborah L. Beatty, 54 ECAB 340 (2003).

30

John J. Montoya, 54 ECAB 306 (2003).

31

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

32

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

33

John W. Montoya, supra note 30.

34

Judy C. Rogers, 54 ECAB 693 (2003).

35

Joseph M. Popp, 48 ECAB 624 (1997).

9

In reports dated February through June 2006, Dr. Franchetti diagnosed cervical strain,
status post right rotator cuff repair, persistent lumbosacral strain and traumatic right hip
trochanteric bursitis causally related to appellant’s work injury. He did not, however, provide
sufficient rationale for his causation finding or address why the medical reports
contemporaneous with the injury did not diagnose a hip or back condition. To be of probative
value, a physician must provide rationale for the opinion reached. Where no such rationale is
present, the medical opinion is of diminished probative value.36
In a report dated June 13, 2007, Dr. Johnson diagnosed cervical subluxations by imaging
study and attributed appellant’s right shoulder, right hip, cervical and lumbar spine conditions to
her employment injury. He is not, however, competent to render a professional opinion on
conditions other than a subluxation as it is outside the statutory recognition of chiropractic
services.37
Appellant has not submitted rationalized medical evidence based on a complete and
accurate medical history sufficient to show that she sustained a right hip or back condition
causally related to her March 24, 2005 employment injury.
LEGAL PRECEDENT -- ISSUE 3
The term disability as used in the Act38 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.39 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.40 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.41 The Board
will not require the Office to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.42

36

Jean Culliton, 47 ECAB 728 (1996).

37

5 U.S.C. § 8101(2).

38

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

39

Paul E. Thams, 56 ECAB 503 (2005).

40

Id.

41

Id.

42

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

ANALYSIS -- ISSUE 3
Appellant requested compensation for wage loss from June 4 to October 28, 2005 and
September 26 to 30, 2005. There is no medical evidence, however, finding that she was unable
to perform limited-duty employment during this period and there is no evidence showing that the
employing establishment did not provide her with light duty. Further, appellant has not
specifically claimed lost time for medical treatment during this period. The Board will not
require the Office to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.43
CONCLUSION
The Board finds that the Office properly terminated appellant’s entitlement to
compensation and for a schedule award effective April 10, 2006 on the grounds that she refused
an offer of suitable work. The Board further finds that she has not established that she sustained
a neck, back or hip injury on March 24, 2005 or that she had any disability from employment
during the periods June 4 to October 28 and September 26 to 30, 2005 causally related to her
March 24, 2005 employment injury.

43

See Fereidoon Kharabi, supra note 42.

11

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 31, 2008 and October 3, 2007 are affirmed.
Issued: February 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

